54 S.W.3d 460 (2001)
In re Mark McAFEE.
No. 10-01-222-CV.
Court of Appeals of Texas, Waco.
August 3, 2001.
Mary Lou Shipley, Waxahachie, for appellant.
Don Jolly, Resolution Strategies, Inc., Red Oak, Inc., Respondents, Pro Se.
Jeffrey A. Blackwelder, Office of the Attorney General, Austin, Other Party in Interest.
Before Chief Justice DAVIS, and Justices VANCE and GRAY.

OPINION
PER CURIAM.
Mark McAfee seeks a writ of mandamus compelling the Honorable Don Jolly, Special Commissioner appointed in condemnation proceedings filed in the County Court at Law of Ellis County, to consider and rule upon the merits of his motion for continuance of a condemnation hearing. We dismiss the petition for want of jurisdiction.
Section 22.221(b) of the Government Code prescribes the original jurisdiction of the courts of appeals. That section states:

*461 (b) Each court of appeals for a court of appeals district may issue all writs of mandamus, agreeable to the principles of law regulating those writs, against a:
(1) judge of a district or county court in the court of appeals district; or
(2) judge of a district court who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal Procedure, in the court of appeals district.
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp.2001). The Government Code does not confer mandamus jurisdiction over commissioners appointed in condemnation proceedings upon the courts of appeals. Id. Accordingly, we dismiss the petition for want of jurisdiction.